Citation Nr: 0122925	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  98-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from August 5, 1990, to 
May 22, 1996; she also had 2 years, 6 months, and 24 days of 
active military service prior to August 5, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
service connection for a thyroid disorder.  In a June 2000 
decision, the Board denied the claim of service connection as 
not well grounded.  Thereafter, the veteran filed an appeal 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 2000, the veteran's representative and 
VA's General Counsel filed a joint motion to vacate the 
Board's June 2000 decision.  In November 2000, the Court 
granted the joint motion and remanded the case to the Board 
for re-adjudication.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the instruction in the October 2000 joint motion 
and the Court's November 2000 order, and in light of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  In order to ensure that the 
veteran in this case is afforded all the protections of the 
VCAA, as implemented by VA, a remand is required.

In this case, the veteran contends that she has a thyroid 
disorder that began during service.  She asserts that such a 
disorder is attributable to contaminated drinking water or 
possible exposure to lead-based paint during service.  She 
also contends that her thyroid disorder is an endocrinopathy 
which meets the requirements for a presumption of service 
connection under 38 C.F.R. §§ 3.307, 3.309 (2000).

The veteran's service medical records are negative for 
complaints of, treatment for, or diagnoses suggesting any 
thyroid abnormality.  The records do show that, when seen in 
September 1990 for complaints of cramps in the heart, 
examination of the neck revealed a few nodes.  The impression 
was sinusitis.  When examined in December 1990, no lymphoid 
of the neck was noted.  A May 1993 examination report 
indicates that the veteran's endocrine system was normal.  In 
her report of medical history, dated in May 1993, the veteran 
reported having had medical treatment for her "thyroid," 
but none at the present time.

When examined by VA in August 1996, the veteran's endocrine 
system was normal.  Subsequently prepared VA records show 
that, in April 1997, a thyroid scan revealed a normal-sized 
gland with no hot or cold spot.  The impression was a 
slightly low uptake and no cold or hot spot.  A May 1997 VA 
operation report indicates that the veteran was found to have 
a thyroid nodule on physical examination.  Thyroid function 
tests were normal.  Thyroid radionuclide scan was normal.  An 
ultrasound was obtained, which was read as showing a slightly 
larger right thyroid lobe with a serpiginous fluid 
collection.  She underwent a right thyroid lobectomy.  
Pathological examination revealed a benign nodular goiter of 
the right thyroid.  

When examined by VA in August 1997, the veteran reported that 
she had seen an enlargement in her right neck and had sought 
medical advice, and was found to have had a benign nodular 
goiter in April 1997.  Examination revealed a two-inch long 
thyroidectomy scar at the mid-anterior area of the neck.  No 
abnormal thyroid findings on palpation were noted.  "Thyroid 
adenoma, benign, postoperative, recovered" was diagnosed.

When VA General Counsel entered the October 2000 joint 
motion, it was determined that the diagnosed benign adenoma 
of the thyroid was an endocrinopathy as contemplated by 
38 C.F.R. § 3.309 (2000).  Because of this determination, and 
in light of the fact that it was shown within a year of the 
veteran's separation from active military duty, the remaining 
questions are whether such an endocrinopathy was manifested 
to a compensable degree within the year following separation 
from service, and if so, whether there are any post-operative 
residuals for which the veteran may now be service connected.  
This latter question is raised by the August 1997 examiner's 
conclusion that the veteran had "recovered" from the 
thyroid adenoma.  In order to obtain medical evidence on 
these points, a remand is required.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with the order of the Court, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
thyroid problems that has not already 
been made part of the record.  The RO 
should assist the veteran in obtaining 
evidence as required by the VCAA and 
implementing regulations.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA 
examination.  The claims folder, along 
with all additional evidence obtained 
pursuant to the instructions above, 
should be made available to the examiner 
for review.  The examiner should 
determine the exact nature of any current 
thyroid disorder, including any current 
endocrinopathy or other residual of the 
1997 surgery.  The examiner should 
provide an opinion as to the medical 
probabilities that the thyroid adenoma 
shown in 1997 began during the veteran's 
military service that ended in May 1996.  
The examiner should also comment on the 
extent to which the veteran experienced 
symptoms due to the thyroid adenoma 
during the year following her separation 
from service, such as fatigability, 
mental sluggishness, weight gain, etc., 
typical of hypothyroidism, see 38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (2000), or 
tachycardia, increased blood pressure or 
pulse, tremor, etc., typical of 
hyperthyroidism, see 38 C.F.R. § 4.119, 
Diagnostic Code 7901 (2000), or 
disfigurement of the head or neck due to 
the thyroid adenoma, see 38 C.F.R. 
§ 4.119, Diagnostic Code 7902 (2000), for 
example.  If the examiner provides an 
opinion that is contrary to one already 
of record, then the examiner should point 
to specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.

4.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Following completion of any 
additional development required by the 
VCAA, the RO should adjudicate the claim 
in accordance with all applicable laws 
and regulations, including the VCAA and 
the implementing regulations.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


